         CASE 0:20-cv-00227-ECT-BRT Doc. 17 Filed 03/18/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

M.M., an individual,

                            Plaintiff
                                                  Civil Action No.: 0:20-CV-00227-ECT-BRT
              vs.
WYNDHAM HOTELS & RESORTS, INC.;                   Judge Eric C. Tostrud
AND DAYS INN WORLDWIDE, INC.,                     Magistrate Judge Becky R. Thorson

                            Defendants.



            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Plaintiff, by and through counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

hereby gives notice of dismissal, without prejudice, of her complaint against Defendants. The

dismissal terminates the action.

         Respectfully submitted this 18th day of March, 2020.


                                                    By Her Attorneys,

                                                    /s/ C.J. Kishish
                                                    C.J. Kishish, MN Bar No. 229805
                                                    Kishish Law Group, LLC
                                                    1555 Southcross Drive West
                                                    Burnsville, Minnesota 55306
                                                    T: (888) 402-5552
                                                    E: ckishish@kishishlaw.com

                                                    /s/ Kimberly L. Adams
                                                    Kimberly L. Adams, Fla. Bar No. 0014479
                                                    Levin, Papantonio, Thomas, Mitchell,
                                                    Rafferty & Proctor, P.A.
                                                    316 S. Baylen Street, Suite 600
                                                    Pensacola, Florida 32502
                                                    T: 850-435-7000
                                                    F: 850-436-6056
                                                    E: kadams@levinlaw.com

                                                    /s/ Paul J. Pennock

                                              1
CASE 0:20-cv-00227-ECT-BRT Doc. 17 Filed 03/18/20 Page 2 of 3




                                  Paul J. Pennock (admitted pro hac vice)
                                  WEITZ & LUXENBERG, P.C.
                                  700 Broadway
                                  New York, New York 10003
                                  T: 212-558-5549
                                  F: 212-344-5461
                                  E: ppennock@weitzlux.com




                              2
         CASE 0:20-cv-00227-ECT-BRT Doc. 17 Filed 03/18/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I hereby certify that on March 18, 2020, I electronically filed the foregoing document

entitled Voluntary Dismissal Without Prejudice with the Clerk of Court using the Court’s ECF

system, which will effectuate service on all parties.

                                                           /s/ C.J. Kishish
                                                           C.J. Kishish




                                                 3
